Judgment unanimously reversed on the law with costs and claim reinstated. Memorandum: The Court of Claims erred in determining that Officer Jones was a "special employee” of the Jefferson County Sheriff’s Department (County) at the time of claimant’s injury. The presumption that the general employer remains the sole employer can be rebutted by clear proof of surrender of control (Stone v Bigley Bros., 309 NY 132; Brooks v Chemical Leaman Tank Lines, 71 AD2d 405, 407). Defendant has failed to meet its burden of proving that it had surrendered control of Officer Jones, and furthermore there is no proof that the County exercised any control. (Appeal from Judgment of Court of Claims, Bell, J.—Negligence.) Present— Green, J. P., Lawton, Fallon, Callahan and Boehm, JJ.